Citation Nr: 0000906	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-46 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right testicle 
disorder.

2.  Entitlement to service connection for hearing loss, right 
ear.

3.  Entitlement to an increased rating for a headache 
disorder, currently evaluated at 50 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
epididymitis, left.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1992 to April 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In view of the guidance of the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), it is noted that in the rating 
decision in March 1995, the RO awarded service connection for 
post traumatic migraine headaches syndrome, with a 50 percent 
evaluation assigned; and left chronic epididymitis, with a 
noncompensable evaluation assigned.  These ratings were 
effective to the date of separation from service, based on a 
review of all the pertinent evidence on file. The RO had, 
based on that review, concluded that higher ratings were not 
in order. The Board notes therefore that the issues presented 
are whether a current increased rating is in order for the 
aforementioned disorders.  As the RO in the March 1995 rating 
essentially concluded that the aforementioned initial ratings 
granted effective to the date of separation from service were 
the appropriate current ratings, the issues of the ratings 
for the entire time period is for consideration.  As such, 
the Board can continue with its review without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board's decision is limited to the issues developed for 
appellate review.  A review of the record, indicates that the 
veteran has other claims in various stages of development, 
including a neuropsychiatric disorder, tinnitus, and a 
nonservice connected pension.  These issues have not been 
fully developed for appellate review, and are not before the 
Board at this time. Kellar v. Brown, 6 Vet. App. 157 (1994); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2.  The veteran has presented no competent medical evidence 
linking a right testicle disorder, if any, to service.

3.  A right ear hearing loss disability as defined by VA 
regulation is not currently shown.

4.  Current objective findings of the veteran's service 
connected headache disorder reveal very frequent completely 
prostrating and prolonged attacks.  

5.  The objective clinical evidence of record, indicates that 
the veteran's service connected left epididymitis disorder is 
asymptomatic, with no current left testicular pain, symptoms, 
urinary tract infection or renal pathology.

6.  There are no extraordinary factors resulting from the 
service connected headache disorder, or left epididymitis 
disorder productive of an unusual disability picture such as 
to render application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for a right 
testicle disorder. 38 U.S.C.A. §§ 5107 (West 1991); 38 C.F.R. 
§§ 3.303 (1999). 

2.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a right ear 
hearing loss.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.385 (1999).

3.  The criteria for an evaluation in excess of 50 percent 
for a headache disorder have not been met. 38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code (DC) 8100 (1999).

4.  The criteria for a compensable rating for epididymitis, 
left testicle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.115b, DC 
7525, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1999).  If a claim is well 
grounded, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

A.  Entitlement to service connection for a right testicle 
disorder.

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is "one which is meritorious on 
its own or capable of substantiation."  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  Where the determinative issue is factual rather than 
medical in nature, competent lay testimony may constitute 
sufficient evidence to well ground the claim.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

For a service-connected claim to be well grounded, there must 
be a medical diagnosis of current disability, lay or medical 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the in-
service injury or disease and current disability.  See Epps 
v. Brown, 9 Vet. App. 341, 343-44 (1996), aff'd, 126 F.3d 
1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The veteran contends, in essence, that he is entitled to 
service connection for a right testicle disorder incurred in 
service.  However, service and post-service medical records, 
including a June 1994 VA examination, are negative for a 
right testicle disorder.  While, the veteran was treated in 
service for a left epididymitis (service connection has been 
granted for this disorder), there are no findings of any 
pertinent right testicle abnormalities.

In this case, the Board notes that the veteran's contentions 
are not supported by any competent medical evidence.  The 
veteran is a layperson with no medical training or expertise, 
and his contentions by themselves do not constitute competent 
medical evidence of a nexus between the alleged right 
testicular disorder, if any, and service.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  In the absence of 
competent medical evidence establishing the necessary link, 
the claim of entitlement to service connection for a right 
testicular disorder is not well grounded and must be denied.

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this case, in 
the statement of the case, as well as in other correspondence 
and this decision, the appellant has been notified of the 
defects in the evidentiary record, and the kinds of 
information needed.  As such, it is concluded he has been 
appropriately advised as to the information needed.  It is 
also noted that he has not advised the RO of any available 
specific competent evidence which would well ground his 
claim.

B.  Entitlement to service connection for hearing loss, right 
ear.

Similarly, for reasons set forth in greater detail, the claim 
for hearing loss of the right ear is considered to be not 
well grounded.  As explained, the appellant does not manifest 
defective hearing to the degree required for a finding that 
he has a "disability" under the controlling legal criteria.

The veteran contends, essentially, that he incurred a hearing 
loss, right ear that is due to his active service.  After a 
review of the record, however, the Board finds that his 
contentions are not supported by the evidence, and that his 
claim fails.

It is noted that the rating criteria for diseases of the ear 
and other sense organs were amended in May 1999, effective 
beginning June 10, 1999.  The criteria applicable for service 
connection in this case were not altered by the amendments. 
Thus, it is possible to proceed without prejudice to the 
appellant. 64 Fed. Reg. 25202-25210 (May 11, 1999) (to be 
codified at 38 C.F.R. § 4.85 et. seq (1999)).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999)

The Court, citing Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet.App. 155 (1993), 
that the above regulation, although prohibiting an award of 
service connection where audiometric test scores are not 
within the established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service. 

Further, to establish service connection for a right ear 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his in-service exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  

The appellant's service medical records indicate that in 
December 1993, he complained of loss of hearing, and pain in 
his right ear of a 4-month duration.  He had been exposed to 
noise trauma due to exploding artillery or mortar rounds 
while serving in Somalia. He was diagnosed with mild low 
frequency hearing loss, right ear.  No audiometric 
examination is included in the service medical records.  
There is no separation examination included in the file. 

In a VA audiological examination in June 1994, the veteran 
reported diminished right ear hearing since September 1993 
when exposed to an exploding artillery shell.  The examiner 
noted normal eardrums, mastoids, tympanic membranes, ear 
pressure, and reflexes, bilaterally. There were no active ear 
infections present.  

The audiological examination documented pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
20
LEFT
5
10
10
10
10

Average pure	tone thresholds were 18 Hz for the right ear, 
and 10 Hz for the left ear.  Speech audiometry revealed 
speech recognition ability was 100 percent, bilaterally.

While the service medical records indicate complaint and 
treatment of a right ear hearing disorder, no current right 
ear hearing disability as defined by the legal criteria is 
shown by examination. The veteran's contentions are 
outweighed by the negative findings, specifically, the lack 
of a disability as defined.

Accordingly, as a hearing disability as defined by the VA 
legal criteria is not demonstrated, there is no pathology to 
service connect.  As such, the claim for service connection 
for defective hearing of the right ear is not well grounded, 
and the claim must be denied.

II.  Increased rating claims

As a preliminary matter, the Board finds that the veteran's 
increased rating claims are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). That is, the Board finds that the veteran has 
presented claims which are not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claims.  Generally, an 
allegation that a service-connected disability has increased 
in severity is sufficient to establish well groundedness.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The 
evidentiary assertions of the veteran are presumed credible 
for making this determination.  Likewise, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).
 
In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, this rule does 
not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for the disability.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999). 

A.  Entitlement to an increased rating for a headache 
disorder.

Review of the service medical record reveals that the veteran 
was treated in December 1993 with various complaints of a 4-
month duration, including headaches, vertigo, confusion, and 
vomiting.  This was due to acoustic trauma caused by 
artillery or mortar explosions.  He was diagnosed with 
possible post traumatic migraine syndrome including 
oscillopsia, tinnitus, and headaches.

In a VA examination in June 1994, the veteran reported being 
thrown to the ground by a nearby mortar explosion.  He 
sustained a head trauma, and began having episodes of 
headaches and dizziness.  He complained of episodes of 
headaches, earaches, and dizziness at times, usually 
precipitated by sudden changes in position.  The headaches 
were described as pulsatile pain beginning over the right 
frontal area radiating to the right temporal area.  At the 
beginning they were accompanied by dizziness, nausea, 
vomiting, but not lately.  The pain was described as severe 
and prostrating, lasting for several hours, and alleviated by 
sleep. The headaches reportedly occurred approximately once a 
week, with the last one the day before the examination.  The 
frequency of vertigo was 2 to 3 times weekly.  

The examiner noted grossly normal cerebral functions with no 
aphasia, apraxia, or agnosia, and no cranial nerve 
impairment.  His gait, sensory, and motor systems were 
normal.  The diagnoses were posttraumatic headaches by 
history; posttraumatic positional vertigo; and normal 
electroencephalogram.

A rating decision in March 1994 awarded service connection 
for posttraumatic headaches, with vertigo, and assigned a 50 
percent rating which has remained in effect to the present.

The RO has rated the veteran's headache disorder under the 
VA's Schedule for Rating Disabilities, DC 8100, Migraine 
which provides as follows:

With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrants 
a 50 percent rating.  This is the maximum rating under this 
code.  

With characteristic prostrating attacks occurring on an 
average once a month over  the last several months warrants a 
30 percent rating.

In the VA examination in June 1994, the veteran described 
frequent, severe, and prostrating headaches lasting several 
hours, and occurring approximately once a week.  

It is the determination of the Board that the current 50 
percent rating for the veteran's headache disorder is the 
proper rating.  An increased rating is not warranted as the 
disorder is already rated at the maximum rating under the 
code. 

The veteran is assigned the maximum schedular evaluation for 
migraine headaches.  The Court has held that the Board must 
address referral under the extraschedular evaluation 
provisions of 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
Although the RO did not expressly consider 38 C.F.R. 
§ 3.321(b)(1), the Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).  The evidence does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  Specifically, there has not been a 
demonstration of marked interference with employment 
specifically attributable to the service-connected headache 
disorder or frequent periods of hospitalization due to that 
disorder so as to render impractical the application of the 
regular schedular criteria.  Evidence suggests that there are 
other unrelated disabilities which may prevent the veteran 
from retaining gainful employment.  It is not shown that his 
disability is otherwise so unusual to warrant an 
extraschedular rating.  Since the preponderance of the 
evidence is against allowance of this appeal, the benefit-of- 
the-doubt doctrine is inapplicable. 38 U.S.C.A. 5107(b) (West 
1991 & Supp. 1999).

B.  Entitlement to an increased (compensable) rating for 
epididymitis, left.

By a rating decision in March 1995, service connection was 
granted for a chronic left epididymitis and evaluated as 
noncompensably disabling.

The veteran's disorder is rated under 38 C.F.R. § 4.115b, DC 
7525, Chronic epididymo-orchitis.  This disorder is rated 
either as a urinary tract infection, or as a tubercular 
infection. Here, there has been neither a tubercular nor 
urinary tract infection. However, since the disability 
effects the genitourinary system, the rating will be on the 
basis of a urinary tract infection.

Under 38 C.F.R. § 4.115a, a urinary tract infection with 
long-term drug therapy, 1 - 2 hospitalizations per year 
and/or requiring intermittent intensive management, warrants 
a 10 percent evaluation. 

Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year),and/or 
requiring continuous intensive management, warrants a 30 
percent evaluation. When manifested by poor renal function, 
the rating will be based on renal dysfunction. In this case, 
there is no evidence of renal dysfunction.

On VA examination in June 1994, the veteran reported a 
scrotal mass in service accompanied by pain and swelling.  He 
was diagnosed with epididymitis, left.  The examiner noted a 
normal penis, scrotum, and testicles.  A small palpable, 
soft, round, and painless mass was noted at the left 
epididymis.  The diagnosis was chronic left epididymitis.

The Board notes that while the veteran had a history of a 
epididymitis, left in service, the most recent VA examination 
suggests that it is currently asymptomatic.  There was no 
indication of any urinary tract infection, or pain. 

Moreover, neither long-term drug therapy, frequent 
hospitalizations nor intensive management have been required. 
Further, there is no evidence of renal dysfunction or actual 
clinical evidence of residual testicular pathology following 
his in-service left epididymitis.  Thus, a compensable rating 
is not warranted under this code.

In addition to the absence of any urinary tract pathology, 
the Board also notes that the examination report contained 
the finding that there was a painless mass.  As such, 
findings consistent with tender and painful scarring under DC 
7804 are not for application.  Moreover, in view of this 
finding, other compensable evaluation based on functional 
impairment due to pain are not indicated.

The Board finds that there are no circumstances of an 
exceptional or unusual circumstance for an extraschedular 
evaluation for this disability as there has been no showing 
of marked interference with employment or frequent periods of 
hospitalization which otherwise "render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1). Hence, RO referral of the case for 
extraschedular rating is not required. See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.


ORDER

Entitlement to service connection for a right testicle 
disorder is denied on the basis that the claim is not well 
grounded.

Entitlement to service connection for a right ear hearing 
loss is denied on the basis that the claim is not well 
grounded.

Entitlement to an increased rating for a headache disorder, 
currently rated as 50 percent disabling is denied.

Entitlement to a compensable rating for epididymitis, left is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

